Title: From George Washington to General William Howe, 8 January 1778
From: Washington, George
To: Howe, William



Sir
Head Qrs [Valley Forge] January 8th 1778

I am directed by the Board of War to acquaint you, that they have received undoubted information, that a Captain Dick and a number of American Officers are confined in Dungeons in England.
It is not known with whom this injurious and unwarrantable treatment originated, nor by what authority it is continued; but it is expected that you will interest yourself to have it redressed. The Board cannot but feel the wrong, and, however painful it may be to retaliate, they are determined to treat an equal number of your Officers of the like rank, with the same degree of rigor, as long as It shall remain.
Your Favor of the 21st Ulto in answer to mine of the 28th of November, was duly received.

Before I conclude, I would mention my concern that your last Flag was fired upon. From the inquiries I have made upon the subject, the accident appears to have happened from your messengers approaching by an indirect road and omitting to give the customary Signal in time. I am Sir with due respect Yr Most Obedt Servt

G.W.

